Motion by appellants, in which the District Attorney joins, for reargument of appeal from judgments of the Supreme Court, Kings County, rendered June 21, 1963, convicting them of attempted rape in the first degree and assault in the second degree, which were affirmed by order of this court dated July 12,1965. Motion granted; upon reargument order of this court dated July 12, 1965, vacated; judgments reversed and a new trial ordered as to each defendant. (People v. English, 16 N Y 2d 719). Upon the retrial, the jury should be instructed with respect to the rule of corroboration as *723it applies to the crimes of attempted rape and assault with intent to commit rape (People v. English, supra). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.